IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Commonwealth of Pennsylvania              :
                                          :
                                          :
                   v.                     :   No. 566 C.D. 2018
                                          :   Submitted: March 29, 2019
Ralph Jannini,                            :
                          Appellant       :



BEFORE:      HONORABLE RENÉE COHN JUBELIRER, Judge
             HONORABLE ROBERT SIMPSON, Judge
             HONORABLE MICHAEL H. WOJCIK, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
JUDGE COHN JUBELIRER                          FILED: August 13, 2019


      Before the Court is an appeal by Ralph Jannini (Appellant), pro se, from the
Order of the Court of Common Pleas of Greene County (trial court) dated March 9,
2018, finding Appellant guilty of violating an ordinance that limits the height of
certain vegetation. The issues before this Court are whether the ordinance is
unconstitutionally vague and not a valid exercise of police power and whether the
trial court abused its discretion or erred as a matter of law when considering the
sufficiency of the evidence and evaluating Appellant’s claim of selective
prosecution. Upon review, we affirm.
      In 2015, Appellant received multiple citations for allegedly violating
Greensboro Borough (Borough) ordinances related to vegetation height, property
maintenance, and gutters. Preliminarily, a magisterial district judge found Appellant
guilty of all charges. Following this, Appellant appealed to the trial court, which
consolidated the appeals at Appellant’s request. (Record (R.) Item 27.)1 This case
was postponed by several continuances requested by both parties. Ultimately, all of
the charges except for one citation were withdrawn by the Commonwealth of
Pennsylvania (Commonwealth) or dismissed by the trial court. The single remaining
citation at issue related to the height of certain Pokeweed plants on Appellant’s
property, which the Commonwealth contended violated Greensboro Ordinance
Number 2015-6 (Ordinance). Section 1 of the Ordinance provides:

       No person, firm, corporation or contractor owning or occupying any property
       within the Borough of Greensboro, shall permit any grass or weeds or any
       vegetation whatsoever, not edible or not planted for some useful or
       ornamental purpose, to grow or remain upon such premises so as to exceed a
       height of eight (8) inches, or to throw off any unpleasant or noxious odor, or
       to conceal any filthy deposit. Any grass, weeds, or other vegetation growing
       upon any premises in the Borough in violation of any of the provisions of this
       section is hereby declared to be a nuisance and detrimental to the health,
       safety, cleanliness and comfort of the inhabitants of the [B]orough.

(Ordinance § 1 (Jan. 12, 2015).)
       On the merits of this citation, the trial court conducted a view of Appellant’s
property on November 7, 2017. At the subsequent hearing, the trial court explained
that during the view it pointed out plants that were acceptable, and those that were
not, and advised Appellant that his concern was the Pokeberry around a telephone
pole and by the front steps, which the trial court described as five to six-feet high.
(Jan. 8, 2018 Hr’g Tr. at 15, 40.) The trial court indicated that, during the view,
Appellant stated that he would “think about” cutting or removing them. (Id. at 40.)
Approximately one month after the view, the trial court held a status conference for

       1
         Although consolidated, it appears the trial court continued to maintain three separate
dockets. Citations to the record refer to the original record for Docket No. 38-SA-2015.


                                              2
the parties to update the trial court on any progress towards compliance. Following
the status conference, the trial court issued an order docketed on December 11, 2017,
wherein the trial court stated, “The Court, in the view of the property, does believe
that the [Appellant] is in violation of the [Ordinance].” (R. Item 36.) However, the
trial court, cognizant that Appellant had yet to present his defense, proceeded to a
hearing on January 8, 2018. At the start of the hearing, the trial court reiterated that
he thought the Commonwealth met its burden with the view and inquired whether
Appellant had removed the Pokeberry, to which Appellant responded that he had
not, except for some plants that were nonproductive or suffered frost. (Jan. 8, 2018
Hr’g Tr. at 5-6.)
       After extensive discussion with the parties, the trial court proceeded with the
hearing, at which Appellant called the Code Enforcement Officer to testify as if on
cross-examination. To begin, Code Enforcement Officer testified to the notice given
to Appellant within the issued citation. Code Enforcement Officer further testified,
in response to Appellant’s questioning about selective prosecution, that he has cited
seven or eight properties over the summer and the only property, for which a citation
has not been issued, is the property owned by the municipality, which is immune
from prosecution. (Id. at 17, 80.)
       Appellant also testified, in his own defense, that he carefully maintains most
of his property and is trying to return portions to its natural state.2 He stated “we’re
talking about a four-foot border on the front edge of the property and on the right-




       2
          In his post-hearing memorandum to the trial court, Appellant stated he began The Church
Institute with a mind toward conservation and a biodiverse landscape and claimed that the program
is “a vehicle to demonstrate practical conservation practices . . . in an age of environmental
uncertainty.” (Appellant’s Memorandum to the trial court at 2, Reproduced Record (R.R.) at 12a.)


                                               3
hand[] side. Everything else is maintained.” (Id. at 43.) The trial court agreed that
Appellant made efforts to maintain his property. Specifically, the trial court stated:

       . . . I was there. I can tell what you mow, I’m not going to . . . paint a
       picture in Court today that it’s like a vacant lot or an abandoned lot, or
       it has tires, or . . . is in any state of disrepair[.] I’m just saying . . .
       there’s [P]okeberries coming right along the road, right through the
       cracks of the walls there, right where you’re mowing . . . .
(Id. at 47.)
       Appellant further contested the constitutionality of the Ordinance, which he
claimed was vague and ambiguous.             He also stated that he “really like[d]
[P]okeberries” and was being denied the right to use his property as he wanted. (Id.
at 49, 91.)    In addition, Appellant argued, generally, the Ordinance was not
uniformly enforced. Appellant also argued that Pokeberry was edible and useful for
birds and pollination and can be used in making ink. The trial court was not
persuaded by Appellant’s argument, stating “[e]verybody in the Courtroom would
know what [Pokeberry] was, and every farmer would come in here, one after
another, and tell me it wasn’t useful.” (Id. at 16.)
       Following the close of the record, the trial court requested memorandums of
law from the parties. In consideration of the evidence and parties’ arguments, the
trial court found Appellant guilty of violating the Ordinance by Order dated March
9, 2018, and fined him $500. First, the trial court found no evidence of selective
prosecution. (Order at 2.) In response to Appellant’s constitutionality argument, the
trial court next noted that the Ordinance at issue contains “similar language [to what]
has been upheld by [this Court,]” citing Commonwealth v. Siemel, 686 A.2d 899 (Pa.
Cmwlth. 1996), and that it adequately provides notice to a property owner of what
conduct is prohibited. (Id. at 2-3.) The trial court also found that “in some situations



                                            4
the height of certain plants that are not ornamental can be regulated pursuant to the
[municipality’s] police power.” (Id. at 3.) The trial court stated it “focused on two
weeds that were on the very edge of [Appellant]’s property, one growing through a
front wall and the other growing on the northern edge of [Appellant]’s property,”
which it observed during its view. (Id. at 4.) According to the trial court, this
Pokeweed was “obviously not planted by the homeowner and would be commonly
recognized by anyone viewing the property to be a weed and not an ornamental
plant.” (Id.) The trial court continued that, even though it provided Appellant the
opportunity to remove the two tall Pokeweed plants during the view, and indicated
if Appellant did so, the charges would be dismissed, Appellant refused and instead
chose to continue with his appeal, which was his right. (Id.) The trial court reasoned
that, although it was apparent that Appellant wanted “to return his property to
nature[,]” the two tall Pokeweed plants on Appellant’s property were, in fact, neither
edible, since it had to be boiled three times before “it was fit for human
consumption,” nor planted for some useful or ornamental purpose. (Id. at 4-5.) It
“candidly admit[ted] that” Pokeweed had some benefits and uses, but Pokeweed’s
“poisonous nature and other detriment(s) . . . permits a [municipality] to regulate it.”
(Id. at 3 n.2.) Appellant then appealed the trial court’s March 9, 2018 Order to this
Court.3
       On appeal,4 Appellant argues that the trial court erred as a matter of law and
abused its discretion when it ruled that the Ordinance is not unconstitutionally vague

       3
           Pursuant to an order of the trial court, Appellant filed a statement of errors complained of
on appeal pursuant to Pennsylvania Rule of Appellate Procedure 1925(b), Pa.R.A.P. 1925(b), but
the trial court did not file an opinion in further support of its Order.
         4
           Our scope of review, on the issue of sufficiency of the evidence, is whether the trial court
abused its discretion or committed an error as a matter of law, Commonwealth v. Spontarelli, 791
A.2d 1254, 1255 n.2 (Pa. Cmwlth. 2002), and, on the issue of constitutionality, a question of law,



                                                  5
and that the Pokeweed plants on his property are prohibited under the Ordinance.
To the issue of constitutionality, Appellant argues, in his statement of errors
complained of on appeal (Statement), pursuant to Pennsylvania Rule of Appellate
Procedure 1925(b), Pa.R.A.P. 1925(b), that the “[O]rdinance and its enforcement
reach[] beyond [the B]orough’s power to regulate nuisances” and the Ordinance
“fails to provide persons of common intelligence an understanding of its
enforcement[ and] imposes difficulty in interpreting its meaning[.]” (R. Item 47 at
1-2.) To the issue of sufficiency of the evidence, Appellant argues that the trial court
erred when it found that the Pokeweed on “Appellant[’]s private property was a
public nuisance[.]” (Id. at 4.) Additionally, it appears as though Appellant raises
the defense of selective prosecution, arguing that the trial court “did not give
sufficient weight to the testimony, exhibits[,] and court record that identify[]
property of similar characteristics adjacent to and surrounding . . . Appellant’s
property.” (Id. at 2.) To this point, Appellant further states that the trial court failed
to “acknowledge any pattern that a person of common intelligence would consider[]
as intentional and selectively based upon some invidious or unjustifiable standard.”
(Id. at 3.)
       In his brief to this Court, Appellant appears to defer to the memorandum he
filed with the trial court following the hearing. (See Appellant’s Brief (Br.) at 10.)
He further argues that he presented evidence that Pokeweed is edible, citing a
“traditional [A]ppalachian recipe of Poke Salad Greens”5 and “Poke Salad Festivals
in southern states.” (Id. at 12 (citing Reproduced Record (R.R.) at 13a-14a).) As

our standard of review is de novo and our scope of review is plenary, London v. Zoning Board of
Philadelphia, 173 A.3d 847, 849 n.1 (Pa. Cmwlth. 2017), petition for allowance of appeal denied,
184 A.3d 541 (Pa. 2018).
        5
          This recipe provides that poke leaves must be cooked three times before being eaten.
(R.R. at 26a.)


                                               6
for usefulness, Appellant argues Pokeweed can serve as a pollinator and is a food
source for birds, plus it provides erosion control in clay-based soil. (Id.) Finally, he
maintains it is ornamental because of “its bold colors, large leafy canopy, and grape-
like clusters of berries hanging in an inverted candelabra.” (Id. at 13 (citation
omitted).) Appellant also argues the Ordinance is selectively enforced, claiming that
there is “absolutely no oversight in code enforcement, no contract [with the Code
Enforcement Officer, and] no written procedures.” (Id. at 13-14.) Finally, Appellant
reasserts the Ordinance is unenforceable because it is vague and ambiguous.
      The Commonwealth argues that the trial court was correct in finding
Appellant guilty.     The Commonwealth maintains that the Ordinance is not
unconstitutionally vague as evidenced by similar ordinances that have been upheld.
The Commonwealth further argues that the trial court was correct to find Appellant’s
Pokeweed plant is prohibited under the Ordinance because the trial court is the trier
of fact and has discretion to consider evidence and assign weight to such evidence,
pertaining to Appellant’s claim, as the trial court sees fit. In addressing Appellant’s
argument that he has been selectively prosecuted, the Commonwealth briefly notes
that Appellant is not being selectively prosecuted and is merely being convicted of
the summary offense he committed. (Commonwealth’s Brief (Br.) at 10.)
      It is well settled law that an ordinance is presumed constitutional and that the
party asserting its unconstitutionality bears the burden of proof. Commonwealth v.
Ebaugh, 783 A.2d 846, 849 (Pa. Cmwlth. 2001).              Furthermore, “[d]ebatable
questions as to ‘reasonableness’ are not for the courts but for the legislature and
therefore the presumption of reasonableness is with the state . . . .” Sobocinski v.
City of Williamsport, 319 A.2d 697, 700 (Pa. Cmwlth. 1974) (citation omitted). An
ordinance is unconstitutionally vague when it fails to provide a reasonable



                                           7
opportunity to a person of ordinary intelligence to know what conduct is prohibited
under the law. Ebaugh, 783 A.2d at 849. Furthermore, the state is justified to impose
its authority, by reasonable means, on behalf of the public to accomplish the purpose
of the ordinance, such as regulating public nuisances, while not being unduly
oppressive on the rights of the landowner. Sobocinski, 319 A.2d at 699-700. The
interpretation of an ordinance is a question of law, over which our review is plenary.
Kohl v. New Sewickley Twp. Zoning Hearing Bd., 108 A.3d 961, 968 (Pa. Cmwlth.
2015). When interpreting an ordinance, words may be defined by their common
meaning. See Siemel, 686 A.2d at 901-02 (finding that words such as useful,
ornamental, and planted could be defined by their common meanings).
      Appellant argues that the Ordinance is vague and unconstitutional because a
reasonable person would not understand the meaning of “useful” or “ornamental”
and, therefore, would not be put on notice of what conduct is prohibited under the
Ordinance. However, similar ordinances have been upheld by this Court when the
challenged words of the ordinance can be interpreted according to their plain or
common meaning and the ordinance delineates a maximum height for vegetation.
In Siemel, a homeowner was issued three citations for violating an ordinance limiting
the height of vegetation. 686 A.2d at 900. The ordinance there prohibited property
owners from allowing vegetation to exceed six inches unless the vegetation is
“useful or ornamental[.]” Id. After multiple visits to the appellant’s property, the
investigating officer issued a notice to the appellant regarding the height of the grass
and weeds. Following that notice, the officer returned to the property several more
times and found that the vegetation was 12 inches high and then 24 inches high, at
which time the officer issued three citations. Id. The appellant argued that the
ordinance was unconstitutionally vague because it failed to put the property owner



                                           8
on notice of what conduct was prohibited due to the ambiguous meaning of the terms
“useful,” “ornamental,” and “planted.” Id. at 901. This Court held that enforcement
of the ordinance was within the municipality’s proper police power and that the
ordinance was not unconstitutionally vague because the terms “useful,”
“ornamental,” and “planted” could be defined by their common meaning, and, more
importantly, the definite height requirement laid out in the ordinance puts property
owners on notice of what conduct is prohibited under the ordinance. Id. at 901-02;
see also Sobocinski, 319 A.2d at 701 (holding that because the ordinance laid out a
maximum height for weeds, the ordinance gave property owners’ notice of the
prohibited behavior, was a proper exercise of police power, and did not infringe upon
the property owner’s rights.)
      Here, the Ordinance likewise meets the requirements set forth in Siemel. First,
the Ordinance provides a definite maximum prohibited height of eight inches for
vegetation that is not edible, useful, or ornamental. The Ordinance also uses the
words “edible,” “useful,” and “ornamental,” two of which were included in the
ordinance at issue in Siemel, and all of which can be defined by their plain meaning
and need not be specifically defined in the Ordinance in order to put citizens on
notice of what is expected. “Edible” is defined as “suitable by nature for use as food
esp. for human beings: NONPOISONOUS, EATABLE.” Webster’s Third New
International Dictionary 722 (2002). “Useful” is defined as “capable of being put to
use: having utility: ADVANTAGEOUS . . . esp: producing or having the power to
produce good: serviceable for a beneficial end or object.” Id. at 2524. Finally,
“ornamental” means “having decorative quality or value” or “a plant cultivated for
its beauty rather than for use.” Id. at 1592. Thus, we cannot conclude that the




                                          9
Ordinance is vague or ambiguous, such that a property owner would not be on notice
of what is prohibited.
      Importantly, the enforcement of the Ordinance at issue is also consistent with
and furthers the purpose of the Ordinance.             Thus, the Ordinance is not
unconstitutionally vague and is a valid exercise of police power. In Siemel, the
purpose of the ordinance was to promote the “health, safety, morals, general welfare
and cleanliness” of the borough, such that the ordinance must be enforced in
furtherance of that purpose. 686 A.2d at 901. Here, too, the purpose of the
Ordinance is to eliminate “a nuisance” that is “detrimental to the health, safety,
cleanliness and comfort of the inhabitants of the [B]orough.” (Ordinance § 1.) The
two Pokeweed plants the trial court focused on were located along the front wall and
northern edge of Appellant’s property. Given the location of these Pokeweed plants,
the Borough’s enforcement of the Ordinance is justified and not unduly oppressive
because it is in the public interest to eradicate poisonous plants to protect the health
and safety of the community.
      In support of his constitutionality argument, Appellant cites two cases,
Samuels v. City of Beaver Falls, 5 Pa. D. & C.2d 500 (1955), and Lutz v. Armour,
151 A.2d 108 (Pa. 1959), neither of which we find persuasive. In Samuels, a weed
ordinance was held to be unconstitutional because the ordinance failed to specify a
prohibited height of vegetation. Initially, we note that this Court is not bound by the
decisions reached in courts of common pleas. THW Grp., LLC v. Zoning Bd. of
Adjustment, 86 A.3d 330, 339 (Pa. Cmwlth. 2014). Additionally, the decision that
the ordinance in Samuels was unconstitutionally vague was based primarily on the
lack of a defined height, which is distinguishable from the case at bar, which does
delineate a prohibited height, specifically exceeding eight inches. In Lutz, the



                                          10
Supreme Court of Pennsylvania ruled that a garbage disposal ordinance was
unconstitutional and unenforceable because it was not within a city’s police power
to prohibit a business within the city from disposing of garbage that originated
outside the city where there was no evidence of a relationship between the extra-
territorial garbage and harm to the public. Id. at 110. Although Lutz demonstrates
an improper exercise of police power, which Appellant asserts here, it is factually
distinguishable from the case at bar. Most obviously, it does not pertain to the height
of vegetation, and thereby has little relevance to our decision here. Furthermore, we
have recognized that weed ordinances are a reasonable exercise of police power. See
Siemel, 686 A.2d at 901.
      The next issue on appeal is whether there was sufficient evidence to support
Appellant’s conviction. The scope of review in evaluating the sufficiency of the
evidence for a conviction of a summary offense is whether the trial court abused its
discretion or erred as a matter of law. Commonwealth v. Geatti, 35 A.3d 798, 799
(Pa. Cmwlth. 2011). In evaluating the sufficiency of the evidence, the test is whether
“the trier of fact could have found that each element of the offense charged was
supported by evidence and inferences sufficient in law to prove guilt beyond a
reasonable doubt” when the evidence and all reasonable inferences therefrom is
viewed in the light most favorable to the Commonwealth, as the prevailing party
below. Borough of Walnutport v. Dennis, 114 A.3d 11, 22 (Pa. Cmwlth. 2015). The
trial court “is free to believe all, part, or none of the evidence” presented because it
is the trier of fact and has discretion to determine the credibility of witnesses and
assign weight to the evidence introduced. Id. When reviewing a trial court’s
decision, this Court can properly consider only evidence that is part of the original
record of the case. Geatti, 35 A.3d at 800.



                                          11
       In order to find Appellant guilty of violating the Ordinance at issue, there must
be sufficient evidence to support that Appellant (1) grows or allows to remain upon
his land grass, weeds, or any vegetation (2) that, in relevant part, is not edible, useful,
or ornamental and (3) exceeds a height of eight inches. (Ordinance § 1.) The
Commonwealth bears the burden of proving a defendant’s guilt. See Commonwealth
v. Spontarelli, 791 A.2d 1254, 12582 (Pa. Cmwlth. 2002) (noting that the
Commonwealth bore the burden of proving that the grass exceeded the permitted
height but did not bear the burden of proving the exact height of the grass).
       Appellant does not dispute the first or third elements are satisfied; rather, it
appears as though only the second element, whether the Pokeweed plant is edible,
useful, or ornamental, is in dispute between the parties. Based upon the plain
meaning of these terms, as set forth above, we cannot conclude the trial court erred
in concluding that a plant that is poisonous to humans is not useful for a practical
purpose because of its inherently harmful nature. It is also not safe to eat in its
natural state, and therefore is not edible, even if it purportedly can be eaten if boiled
several times in order to eliminate the toxins. We agree with the trial court that,
when evaluating the usefulness and edibility of Pokeweed, the evidence that
Pokeweed is poisonous to humans is more persuasive than the evidence supporting
its usefulness as a food source for humans and native birds. (Order at 3 n.2, 5.) The
trial court further found, after viewing the property, that the plant “would be
commonly recognized . . . to be a weed and not an ornamental plant.” 6 (Id. at 4.)


       6
          Although the trial court did not provide a direct reason for striking the argument that
Pokeweed is ornamental in its Order, the alleged ornamental nature of Pokeweed was addressed
by the trial court during the January 8, 2018 hearing. When the trial court asked whether Appellant
was making the argument that the Pokeweed is ornamental, Appellant stated “I never said
[Pokeweed] was ornamental[,]” and later the trial court stated that “clearly” “[Pokeweed is] not
ornamental[,]” to which Appellant did not disagree. (Jan. 8, 2018 Hr’g Tr. at 13, 39.)


                                                12
Although Appellant may subjectively find the Pokeweed to be useful or ornamental,
in Sobocinski, this Court rejected the use of a property owner’s subjective beliefs as
a means of interpreting a challenged weed ordinance. In that case, the appellant
argued that, because weeds are defined as “unwanted” plants, and he “wanted” his
plants, his plants could not be prohibited under the weed ordinance. Sobocinski, 319
A.2d at 699. This Court stated that the “vegetal preferences” of the appellant had no
bearing on the enforcement and interpretation of an ordinance or on what conduct is
prohibited. Id. Though there may be evidence supporting the arguments of both
Appellant and the Commonwealth, the trial court assigned more weight to the
Commonwealth’s evidence, and such an assignment is within the power of the trial
court as the fact finder. Spontarelli, 791 A.2d at 1258. Thus, sufficient evidence
existed to find Appellant guilty of violating the Ordinance, and the trial court did not
abuse its discretion or commit an error of law.
       In support of his sufficiency argument, Appellant cites two cases. First,
Appellant cites Rodale Press, Inc. v. Emmaus Borough, 14 Pa. D. & C.3d 533
(1980), another court of common pleas decision, by which this Court is not bound.
THW Grp., LLC, 86 A.3d at 339. In Rodale, the trial court found the experimental
grass area at issue to be both useful and ornamental, unlike here where the trial court
found the Pokeweed is not useful or ornamental. The court in Rodale also found
that the ordinance was not violated because the experimental grassy area had no
detrimental effect on the health, safety, cleanliness, or comfort of the community,7
unlike here where Pokeweed, as a poisonous plant, is detrimental to the health and
safety of the community. Second, Appellant cites the Appeal of Lord, 81 A.2d 533

       7
        The court of common pleas in Rodale found that “[o]bjectionable vegetation such as
ragweed, poison ivy and Canadian thistle [we]re not permitted to grow in the project area.” 14 Pa.
D. & C.3d at 537.


                                               13
(Pa. 1951), in which the appellant was permitted to erect a 32-foot tall radio antenna
where the court found public policy promotes technological progress and the
appellant’s actions were not detrimental to the community. Appeal of Lord is
distinguishable from the case at bar both factually and legally, as it pertains to the
erection of an amateur radio antenna for technological progress in the 1950s and
there was no evidence of a detriment to the community, rather than a toxic plant
growing in excess of a prohibited height.
      As his final issue, Appellant endeavors to raise the defense of selective
prosecution. The trial court found no evidentiary basis to support Appellant’s claim.
Before this Court, Appellant’s claim is undeveloped, and our Supreme Court has
held that an undeveloped argument without citation to relevant authority is not
reviewable by appellate courts and is thereby waived. Commonwealth v. Spotz, 18
A.3d 244, 323 (Pa. 2011). To the extent that we are able to discern Appellant’s
argument, and, after independent review of the record, we agree with the trial court
that Appellant did not meet his burden. In order to establish a claim of selective
prosecution, the appellant bears the burden of proving “that others who are similarly
situated are generally not prosecuted for similar conduct and . . . that the [appellant]
was intentionally and purposefully singled out for an invidious reason.”
Commonwealth v. Celano, 717 A.2d 1071, 1074 (Pa. Cmwlth. 1998) (emphasis
added).   Here, Appellant’s evidence in support of his claim include various
photographs of properties in his area, on which he believes property owners allow
prohibited vegetation to grow. (Appellant’s Exs. H, O, P, Q, R, S.) However,
Appellant did not present any evidence that such owners have not been issued
citations, and, according to the testimony of the Code Enforcement Officer, contrary
to Appellant’s statements, all properties in violation of the Ordinance have been



                                          14
issued citations except for that of the municipality, as it is immune. (Hr’g Tr. at 80.)
The trial court, as the finder of fact, did not find Appellant’s evidence of selective
prosecution credible, a determination which this Court will not supplant.            As
Appellant must meet both elements of the test in order to establish his claim and
Appellant fails to meet the first element, we need not address the second element of
a selective prosecution defense.
      In conclusion, this Court affirms the Order of the trial court as the Ordinance
is not unconstitutionally vague and the trial court did not abuse its discretion or
commit an error as a matter of law in finding Appellant is guilty beyond a reasonable
doubt and that Appellant did not establish the defense of selective prosecution.




                                        _____________________________________
                                        RENÉE COHN JUBELIRER, Judge




                                          15
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Commonwealth of Pennsylvania         :
                                     :
                                     :
                 v.                  :   No. 566 C.D. 2018
                                     :
Ralph Jannini,                       :
                      Appellant      :


                                  ORDER


      AND NOW, August 13, 2019, the Order of the Court of Common Pleas of
Greene County dated March 9, 2018, is AFFIRMED.



                                   _____________________________________
                                   RENÉE COHN JUBELIRER, Judge